Exhibit 10.24

SERVICE AGREEMENT – WONG HUNG FLAVIA YUEN YEE

Dated the 8th day of August, 2008



 
MAN SANG INTERNATIONAL LIMITED



AND



WONG HUNG FLAVIA YUEN YEE


 


___________________________________

SERVICE AGREEMENT
___________________________________

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

CONTENT

Clause       Description         Page 1. INTERPRETATION 1   2. APPOINTMENT 2  
3. DURATION 2   4. EXECUTIVE’S DUTIES 2   5. REMUNERATION 3   6. OTHER BENEFITS
4   7. EXPENSES 4   8.   DEDUCTIONS 4   9. LEAVE   4   10. TERMINATION 5   11.
EXECUTIVE’S UNDERTAKINGS 6   12. INTELLECTUAL PROPERTY RIGHTS 9   13.
MISCELLANEOUS 9


--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 8th day of August, 2008

BETWEEN:

(1) MAN SANG INTERNATIONAL LIMITED, a company incorporated under the laws of
Bermuda and having its registered office at Clarendon House, 2 Church Street,
Hamilton HM11, Bermuda and its principal place of business in Hong Kong at 2208,
22/F, Sun Life Tower, The Gateway, 15 Canton Road, Tsimshatsui, Kowloon, Hong
Kong (the “Company”); and                (2) WONG HUNG FLAVIA YUEN YEE of 42-A,
One Robinson Place, 70 Robinson Road, Mid-Levels, Hong Kong (the “Executive”).

WHEREBY IT IS AGREED as follows:

1. INTERPRETATION                1.01 In this Agreement, unless the context
requires otherwise:     “Board” means the board of directors for the time being
of the Company;     “Group” means the Company and its subsidiaries from time to
time and “member of the Group” shall be construed accordingly;     “HK$” means
Hong Kong dollars;     “Hong Kong” means the Hong Kong Special Administrative
Region of the People’s Republic of China;     “Listing Rules” means the Rules
Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited
(as the same may be amended from time to time);     “month” means calendar
month;     And     “Secretary” means the company secretary for the time being of
the Company.   1.02 References herein to Clauses are to clauses in the Agreement
unless the context requires otherewise.   1.03 The headings are inserted for
convenience only and shall not affect the construction of this Agreement.   1.04
Unless the context requires otherwise, words importing the singular include the
plural and vice versa and words importing a gender include every gender.

1

--------------------------------------------------------------------------------


2.  APPOINTMENT                  The Company will employ the Executive and the
Executive hereby agrees to serve the Company as an executive director upon the
terms and subject to the conditions hereinafter appearing.   3.  DURATION    
Subject to termination as hereinafter provided, the Company will employ the
Executive with effect from the 8th day of August, 2008 (hereinafter called the
“Commencement Date”) for a term of three (3) years until terminated by either
party giving to the other a) not less than seven (7) days’ notice in writing
during a probationary period of three months from the Commencement Date; and b)
not less than two (2) months’ notice in writing after the probationary period.  
4.  EXECUTIVE’S DUTIES     The Executive shall, during the continuance of her
employment hereunder:     (a) serve the Company as an executive director and, in
such capacity, perform the duties and exercise the powers from time to time
assigned to or vested in her by the Board (including (without further
remuneration unless otherwise agreed) serving on the board of directors, or in
any other office, of any member(s) of the Group, as the Board may require) and
she will perform those duties at such place or places in Hong Kong or elsewhere
as the Board may from time to time determine;                  (b) comply with
and conform to any lawful instructions or directions from time to time given or
made by the Board, or with the authority of the Board, and shall comply with the
Company’s rules, regulations, policies and procedures from time to time in
force;     (c) faithfully and diligently serve the Group and use her best
endeavours to promote the business and interests thereof;     (d) devote herself
exclusively and diligently to the business and interests of the Group and
personally attend thereto at all times during usual business hours and during
such other times as the Company may reasonably require except in case of
incapacity through illness or accident in which case she shall forthwith notify
the Secretary of the Company of such incapacity and shall furnish to the Board
such evidence thereof as it may require;     (e) keep the Board promptly and
fully informed (in writing if so requested) of her conduct of the business or
affairs of the Group and provide such explanations as the Board may require in
connection therewith;

2

--------------------------------------------------------------------------------


  (f) carry out her duties and exercise her powers jointly with any other
director or executive of any member of the Group as shall from time to time be
appointed by the Board to act jointly with the Executive and the Board may at
any time require the Executive to cease performing or exercising any of her
duties or powers under this Agreement; and                                 (g)
comply with the relevant requirements of all applicable laws, regulations, codes
of practice and rules (including Securities and Futures Ordinance, the Rules
Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited
and the Model Code for Securities Transactions by Directors of Listed Companies
set out in Appendix 10 therein and the rules of any other stock exchange, market
or dealing system on which the securities of any member of the Group is traded
and the applicable laws, regulations, codes of practice in that jurisdiction).  
5. REMUNERATION     The remuneration of the Executive shall be:     (a) an
annual salary package of HK$2,000,000.00 to be payable in 13 equal installments
in each fiscal year of the Company, of which 12 installments shall be payable on
a monthly basis and one (1) installment shall be payable in each December in
arrears (and on a pro rata basis if the Executive has served the Company less
than one year at the end of the first December), such salary to include any sum
receivable as director’s fees or other remuneration from any other member of the
Group (if any). This salary will be reviewed by the Board each year at the time
of the annual salary reviews for senior executives provided that the Executive
shall abstain from voting and shall not be counted in the quorum in respect of
any resolution regarding the amount payable to herself in relation to her
employment under this Agreement which is proposed at any meeting of the Board;  
  (b) in respect of every financial year of the Company (which expression shall
include any other financial period in respect of which the Company’s accounts
are made up), a discretionary bonus of such amount as shall be determined by the
Board (provided that the aggregate of such amount and all discretionary bonuses
payable by the Company to its executive directors in any financial year shall
not exceed ten per cent. of the net profits (after tax and after extraordinary
of items) of the Company for such year as shown in its audited accounts),
provided that such discretionary bonus shall be paid only on a pro-rata basis in
respect of any financial year of the Company during a portion only of which the
Executive has served the Company hereunder, unless her employment shall have
been terminated pursuant to Clause 10.02, in which case no discretionary bonus
is payable.

3

--------------------------------------------------------------------------------


6. OTHER BENEFITS                    (a) In addition to the above benefits, the
Executive shall also be entitled to such other benefits under any applicable
employee benefit plan and employee share option scheme adopted by the Company
and any member of the Group of which the Executive is a director or holds office
for their respective employees (including the Executive) as the Board shall from
time to time determine.                    (b) The Executive shall be entitled
to five (5) million share options to be granted by the Company on the
Commencement Date which are exercisable upon completion of her first year of
service with the Company (but shall lapse if employment is terminated by either
party within one year from the Commencement Date) and till the third anniversary
from the date of grant, and any such options remaining unexercised shall lapse
thereafter.   7. EXPENSES     The Company shall reimburse the Executive (against
receipts or such other reasonable evidence of expenditure as the Board may
require) for all reasonable expenses properly incurred in the course of her
employment hereunder or in promoting or otherwise in connection with the
business of the Company.   8. DEDUCTIONS     The Company shall be entitled,
subject to any laws or agreements to the contrary, at any time to deduct from
the Executive’s remuneration hereunder any monies due from her to any member of
the Group including, but not limited to, any outstanding loans, advances, the
cost of repairing any damage to or loss of the Company’s property caused by her
(and of recovering the same) and any other monies owed by her to the Company or
any of its subsidiaries.   9. LEAVE     The Executive shall be entitled after
completion of each year of service with the Company to fifteen (15) days’ leave
(in addition to public holidays) with full pay, which leave shall be taken at
such time or times as may be convenient to the Board having regard to the
exigencies of the Group’s business provided that:    (a) if the employment of
the Executive hereunder is to cease on the completion of any year of service,
the Executive shall be entitled to take her said leave immediately prior to the
end of such year of service notwithstanding that at that time such year of
service shall not have been completed;     (b) if the employment of the
Executive hereunder is to cease (for any reason other than termination pursuant
to Clause 10.02) during any year of service, the Executive shall be entitled to
an amount of leave proportionate to the part of the year during which she has
been employed by the Company, such leave to be taken immediately prior to the
termination of her employment; and

4

--------------------------------------------------------------------------------


(c)

if for any reason the Executive shall not have taken her full entitlement of
leave in any particular year she shall not have any claim against the Company in
respect thereof nor, unless the reason is the exigencies of the Company’s
business (of which the Board shall be the sole judge), shall she be entitled to
additional leave in any year in respect of leave not taken in previous years.

                 10.

TERMINATION

                 10.01

If the Executive is at any time incapacitated by illness, injury or accident
from performing her duties hereunder and (if so required) furnishes the Board
with evidence satisfactory to it of such incapacity and the cause thereof she
shall be entitled to receive her full salary for the first three (3) months or
any shorter period during which such incapacity continues and if she continues
so incapacitated for a longer period than three (3) consecutive months or if she
is so incapacitated at different times for more than ninety (90) days in any one
period of fifty-two (52) consecutive weeks then and in either of such cases her
employment may be terminated by the Company by one (1) month’s notice in
writing.

  10.02

If at any time during the term of her employment hereunder the Executive shall
be guilty of or commit any serious misconduct which in the absolute opinion of
the Board is in any way detrimental to the interests of any member of the Group,
or shall be in breach of any of the terms of this Agreement, or shall commit any
act of bankruptcy or become insolvent, or make any arrangements or composition
with her creditors generally, or become through mental disorder incapable of
managing her own affairs, or fail to pay her personal debts or shall be guilty
of persistent insobriety or be convicted to any criminal offense involving her
integrity or honesty, the Company may terminate the Executive’s employment
hereunder forthwith without any notice or payment in lieu of notice and upon
such termination, the Executive shall not be entitled to any bonus or any
payment whatsoever (other than salary actually accrued due and payable pursuant
to Clause 5(a)) for or in respect of the then current year of service or to
claim any compensation or damages for or in respect of or by reason of such
termination.

  10.03

In the event that: (a) the Executive is lawfully removed from her office as a
director of the Company by virtue of a resolution passed by the members of the
Company; or (b) the Executive, having retired from the office of director of the
Company in accordance with the Bye-laws of the Company or any other applicable
regulation or law, is not re-elected as a director of the Company by the
shareholders of the Company at an annual general meeting of the Company, the
Company may within seven (7) days of the date of such vacation from office by
the Executive, terminate this Agreement forthwith by written notice to the
Executive.

    10.04

In the event of termination of the Executive’s employment for whatever reason,
the Executive shall:

  (a)

(if not already vacated from such office(s)) forthwith resign as a director of
the Company and from all directorships or other offices held by her in any
member of the Group (and the Executive irrevocably authorizes the Company in her
name and on her behalf to execute all documents and do all things necessary to
effect such resignation in the event of her failure to do so); and

5

--------------------------------------------------------------------------------


  (b) shall cease to be entitled to any benefits under this Agreement;
                 and the Executive shall not be entitled to claim any other
compensation whatsoever from the Company in respect of such termination except
where the Board otherwise agrees or as expressly provided for under this
Agreement.   10.05 Any delay or forbearance by the Company in exercising any
right to terminate this Agreement shall not constitute a waiver of such right.
                 10.06 If notice is served by either party pursuant to Clause 3,
then for up to a maximum period of two (2) months, the Company shall not be
obliged, at any time after the notice of termination is served, to provide any
work for the Executive or to assign to or vest in the Executive any powers,
duties or functions and may in its absolute discretion suspend the Executive
from work, and suspend the contractual benefits of the Executive set out in
Clause 5(b) and 6 and to require the Executive to refrain from entering any
premises of any member(s) of the Group and to refrain from contacting any
customers, clients, employees or suppliers of any member(s) of the Group.   11. 
EXECUTIVE’S UNDERTAKING   11.01 The Executive shall not either during the
continuance of her employment hereunder or at any time thereafter divulge to any
person whomsoever or to any body corporate or unincorporated (except to those
officers of the Group whose province it is to know the same) or use for her own
purpose or for any purposes other than those of the Group and shall use her best
endeavours to prevent the unauthorized publication or disclosure of any trade
secret or any confidential information concerning the business or finances of
any member of the Group or any of its dealings, transactions or affairs or those
of its customers, suppliers, management and shareholders which may come to her
knowledge during or in the course of her employment. Confidential information
shall include, without limitation, lists or details of customers and suppliers,
information relating to the working of any process of invention carried on or
used by any member of the Group, information relating to research and other
projects, prices, discounts, mark-ups, future business strategy and development,
marketing, price-sensitive information and any other information which is not
generally available to the public.

6

--------------------------------------------------------------------------------


11.02 Forthwith upon the termination of the employment of the Executive
hereunder, and/or at any other time if the Company shall so request:   (a)

the Executive shall not, directly or indirectly, disseminate, disclose, divulge,
reveal, report, publish, transfer or use, for any purpose whatsoever, any
information which has been obtained by or disclosed to the Executive as a result
of or in relation to the Executive’s employment by the Company, including
without limitation any confidential information (which includes without
limitation all lists of customers and clients, specific customer names and data,
business plans, marketing plans, business contracts, distribution and sales and
marketing networks, designs, specifications, processes, formulas, trade secrets,
business secrets, sales information, systems, programs, procedures, manuals,
financial and personnel information, and any other proprietary information or
data which the Company has received in confidence from others) and any of the
terms and conditions of this Agreement; provided, however, that disclosure of
any confidential information shall not be prohibited if (i) such disclosure is
directly pursuant to a valid and existing order of a court of competent
jurisdiction or other governmental body or agency, (ii) the Executive shall
first have given prompt notice to the Company of any such possible or
prospective order (or proceeding pursuant to which any such order may result),
and (iii) the Company shall have been afforded a reasonable opportunity to
respond to (and if so advised by counsel, to challenge) such order; provided
further, that each party may disclose terms and conditions of this Agreement to
her or its attorneys and accountants to the extent such disclosure is necessary
to enable such attorneys and accountants to render professional services to such
party;

    (b)

the Executive, her representatives, heirs, successors and assigns shall
completely release and forever discharge the Company, its present, former or
future parent, subsidiary, affiliated, associated and other related companies,
and any of their present, former and future shareholders, directors, officers,
employees, agents, partners consultants, representatives and attorneys, and each
of their successors and assigns from all claims, demands, rights, causes of
action, obligations, liabilities and/or attorneys’ fee claims, of any and every
kind, nature and character whatsoever wheresoever, known or unknown, which the
Executive may now have or has ever had against the Group, including without
limitation those arising from or in any way connected with the employment of the
Executive by the Company or the resignation or termination thereof, whether base
on tort, express or implied contract, law, rule, regulation, or ordinance; and

    (c)

the Executive shall preserve the good name of, and shall not make any
disparaging comments about the Group and any of the Company’s present, former
and future shareholders, directors, officers, employees, agents, partners,
consultants, representatives and attorneys, and each of their successors and
assigns.

  11.03

The Executive shall not file, or cause to be files, in any court or with any
governmental or quasi-governmental agency, any action, claim or charge against
the Company, its present, former or future parent, subsidiary, affiliated,
associated and other related companies and any of their present, former and
future shareholders, directors, officers and employees and each of their
successors and assigns.

                                11.04

The Executive shall not at any time during the continuance of her employment
hereunder or for a period of twelve (12) months thereafter, in any country or
place where any member of the Group has carried on business, carry on or be
employed or interested directly or indirectly in (whether as shareholder,
director, partner, agent or otherwise and whether alone or jointly with others)
any business carried on by any member of the Group during the continuance of the
said employment in competition with any member of the Group (other than as a
holder of not more than five (5) per cent of the issued shares, debentures or
other securities of any company listed on any recognized stock exchange)
provided that the provisions of this Clause 11.04 shall only apply in respect of
business activities or services with which the Executive was personally
concerned or for which she was responsible during her said employment.

7

--------------------------------------------------------------------------------


11.05      The Executive shall not at any time during the continuance of her
employment hereunder or for a period of twelve (12) months thereafter either on
her own account or in conjunction with or on behalf of any other person or body
corporate or unincorporated in competition with any member of the Group directly
or indirectly solicit or entice away from any member of the Group, any person or
body corporate or unincorporated who now is or at any time during or at the date
of the termination of the said employment may have been or become a customer or
supplier or prospective customer or supplier of any member of the Group and with
whom the Executive had personal contact or dealings during her said employment.
                 11.06      The Executive shall not at any time during the
continuance of her employment hereunder or for a period of twelve (12) months
thereafter solicit or entice away from any member of the Group or employ or
otherwise engage any person who now is or at any time during or at the date of
the termination of the said employment may have become an employee of any member
of the Group and with whom the Executive had contact during her said employment,
whether or not such person would commit any breach of her contract of employment
by reason of leaving the service of the relevant member of the Group.   11.07   
  The Executive shall not at any time or for any purpose after termination of
this employment hereunder use either the English or Chinese name of the Company
or any name similar thereto in connection with her own or any other name in any
way calculated to suggest that she is or has been connected with the Company’s
business, nor in any way hold herself out as having had any such connection.  
11.08      While the restrictions contained in Clauses 11.01 to 11.08 are
considered by the parties to be reasonable for the protection of the business
and interest of the Group and in all the circumstances and do not work harshly
upon the Executive it is recognized that restrictions of the nature in question
may fail for technical reasons unforeseen and accordingly it is hereby agreed
and declared that if any such restrictions shall be adjudged to be void as going
beyond what is reasonable in all the circumstances for the protection of the
interests of the member(s) of the Group but would be valid if part of the
working thereof were deleted or the periods (if any) thereof were reduced or the
range of products or area dealt with thereby were reduced in scope, the said
restriction shall apply with such modifications as may be necessary to make it
valid and effective.

8

--------------------------------------------------------------------------------


12.  INTELLECTUAL PROPERTY RIGHTS   12.01      The Company (or any other member
of the Group as the case may be) shall be entitled free of charge to the sole
ownership and exclusive use of any invention or improvement made or discovered
by the Executive and of any copyright, design right, trade mark, service mark or
trade name created or used by the Executive (hereinafter referred to as the
“intellectual property rights”) in the course of or for the purpose of providing
services hereunder to the Company or any other member of the Group.
               12.02      The Executive shall forthwith and from time to time
both during ad after the term of this Agreement and at the request and costs of
the Company, insofar as it is within her power, do such acts and things and
execute such documents, as may in the opinion of the Company be reasonably
necessary for obtaining letters patent, registration or other protection for any
such intellectual property rights in any part of the world and shall effect such
registration and vest such letters patent or other protection in the Company (or
any other member of the Group as the case may be) or its nominees. The Executive
irrevocably authorizes the Company for the purposes aforesaid in the name of the
Executive and execute any document or do anything on her behalf. The Executive
shall at the cost and request of the Company render all reasonable assistance to
the Company (or any other member of the Group as the case may be) for and in
connection with the purposes aforesaid.   12.03      The Executive shall not
during or after the termination of the Agreement use to the detriment or
prejudice of the Group or divulge to any person any confidential information
concerning the intellectual property rights of the Group which may have come to
her knowledge.   13.      MISCELLANEOUS   13.01      This Agreement shall be in
substitution for any subsisting agreement or arrangement (oral or otherwise)
made between the Company and the Executive which shall be deemed to have been
terminated by mutual consent as from the date on which the Executive’s
employment under this Agreement commences.   13.02      The expiration or
termination of this Agreement howsoever arising shall not operate to affect such
of the provisions hereof as in accordance with their terms are expressed to
operate or have effect thereafter.   13.03      In the event of any variation of
the remuneration payable to the Executive hereunder being made by consent of the
parties hereto, such variation shall not constitute a new agreement but (subject
to any express agreement to the contrary) the employment of the Executive
hereunder shall continue subject in all respects to the terms and conditions of
this Agreement with such variation as aforesaid.

9

--------------------------------------------------------------------------------


13.04 Each notice, demand or other communication given or made under this
Agreement shall be in writing and delivered or sent to the relevant party at its
address or facsimile number set out below (or such other address or facsimile
number as the addressee has by five (5) days’ prior written notice specified to
the other parties):               

            To the Company:        Man Sang International Limited    2208, 22/F,
Sun Life Tower, The Gateway, 15 Canton Road Tsimshatsui, Kowloon, Hong
Kong.         Fax number: (852) 2317 5372     Attention: Mr. Cheng Chung Hing  
  To the Executive:  WONG HUNG Flavia Yuen Yee     42-A, One Robinson Place   70
Robinson Road   Mid-Levels    Hong Kong.    Attention: Wong Hung Flavia Yuen Yee


Any notice, demand or other communication so address to the relevant party shall
be deemed to have been delivered (a) if given or made by letter, by post, two
(2) clear business days after the date of posting, or by recorded delivery, when
actually delivered to the relevant address; and (b) if given or made by
facsimile, when dispatched subject to receipt of machine-printed confirmation of
error-free despatch of the whole of the notice, demand or communication to the
facsimile number of the intended addressee.                13.05 If at any time
any provision of this Agreement is or becomes illegal, invalid or unenforceable
in any respect, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.   13.06
No failure or delay by the Company in exercising any right, power or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy. Without limiting the foregoing, no
waiver by the Company of any breach by the Executive of any provision in this
Agreement shall be deemed to be a waiver of any subsequent breach of that or any
other provision in this Agreement.   13.07 This Agreement shall be government by
and construed in accordance with the laws of Hong Kong and the parties hereby
irrevocably submit to the non-exclusive jurisdiction of the Hong Kong courts.

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

SIGNED by CHENG CHUNG HING  )  /s/ CHENG Chung Hing for and on behalf of the
Board of  )  MAN SANG INTERNATIONAL LIMITED  )  in the presence of:  )         
     SIGNED by  )  /s/ WONG HUNG Flavia Yuen Yee WONG HUNG Flavia Yuen Yee  ) 
in the presence of:  ) 


11

--------------------------------------------------------------------------------